                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                               STATESVILLE DIVISION
                                  5:17-cv-00108-FDW

ARTHUR LEE GIVENS BEY, IV,          )
                                    )
                  Plaintiff,        )
                                    )
vs.                                 )
                                    )
FNU MURRAY, et al.,                 )                        ORDER
                                    )
                  Defendants.       )
___________________________________ )

          THIS MATTER is before the Court on its own motion on review of the docket in this

matter.

          On December 3, 2018, Defendants Raymond Hamilton, Christopher J. Nichols, and Ashley

Harrington (“Defendants”) filed a motion for summary judgment in this matter. [Doc. 31]. In

support of this motion, Defendants also filed a memorandum and various exhibits to their motion.

[Docs. 31-1 through 31-3; 32; 33]. In the memorandum, Defendants reference videos that are

“being submitted to the Court and being made available to Plaintiff.” [Doc. 32 at 4]. In the

Declaration of Raymond Hamilton, submitted in support of the motion, Mr. Hamilton states that,

“I reviewed the video of the incident,” a copy of which “will be submitted separately as Exhibit F

and made available to the Plaintiff.” [Doc. 31-1 at 3]. In its review of the docket in this matter,

the Court sees no video submitted as Exhibit F to the Defendants’ motion or filed otherwise with

the Court. The Court will request Defendants to file this video with the Court within ten (10) days

of this Order so that it may be considered by the Court in ruling on Defendants’ summary judgment

motion.

          Also, in reviewing the exhibits to the Hamilton Declaration [Doc. 31-1], the Court finds
that portions of several documents labeled “Exhibit E” are illegible. It appears this may be the

result of the operation of some computer software digitizing handwritten words and letters. In any

event, the Court cannot review and consider that which it cannot read. As such, the Court will

request that Defendants refile the documents labeled “Exhibit E” to the Hamilton Declaration so

that they may be considered.

          IT IS, THEREFORE, ORDERED that:

          Defendants shall have ten (10) days from this Order in which to file any and all videos

          referenced in the documents that Defendants filed in support of their summary judgment

          motion and to refile the documents comprising Exhibit E to the Declaration of Raymond

          Hamilton, namely Doc. 31-1 at 42-74.1 If Defendants fail to file the video and/or these

          documents in accordance with this Order, they may not be considered by the Court in

          adjudicating Defendants’ motion for summary judgment.

                                                    Signed: July 31, 2019




1
    It appears that Defendants also filed these same documents at Doc. 33-1 at 42-74.

                                                      2
